F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 21 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    JAMES W. GREEN,

                Plaintiff-Appellant,

    v.                                                   No. 02-7112
                                                    (D.C. No. 02-CV-17-P)
    UNITED STATES OF AMERICA,                            (E.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , ANDERSON , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         James W. Green appeals from the district court’s grant of      summary

judgment to the government on claims filed pursuant to the Federal Torts Claim

Act (FTCA). The district court concluded that appellant had not complied with

the FTCA’s administrative claim requirements and dismissed the case with

prejudice. We have jurisdiction over the appeal by virtue of 28 U.S.C. § 1291;

our review of the district court’s decision is de novo.       Simms v. Okla. ex rel.

Dep’t of Mental Health & Substance Abuse Servs.           , 165 F.3d 1321, 1326 (10th Cir.

1999).

         Appellant’s argument on appeal is that the administrative claim

requirements of the FTCA do not apply to his case because his suit is against the

judicial branch as a whole and not against any individual. This argument lacks

merit because the statute expressly makes all tort suits against the government

subject to those provisions. 28 U.S.C. § 2401(b). The judgment of the United

States District Court for the Eastern District of Oklahoma is AFFIRMED.

Appellant’s motion to file a supplement to his appellate brief is granted.


                                                           Entered for the Court



                                                           Terrence L. O’Brien
                                                           Circuit Judge




                                             -2-